CHIEF JUSTICE PRYOR
delivered the opinion of the court.
This is a proceeding under chapter 3 of title 10, Civil Code, with the entire record in this Court. There is no provision or section of the Code authorizing the dismissal of an appeal taken under this section, when the whole record is brought up. It was to prevent subjecting the parties interested to the payment of the costs for copying the entire record in such cases, and to relieve the Court from the consideration of much surplus matter, that litigants are allowed to bring so much of the record here in this class of cases as will enable this Court to consider all the pleadings and evidence relating to the question made. If a party sees proper to bring the entire record, he can do so, but must pay the entire cost, although the judgment may be reversed.
The motion to dismiss is overruled.